             Case 2:21-mj-00155-LPL Document 8 Filed 01/28/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,                  )
                                            )        Magistrate No. 2:21-mj-00155
                      v.                    )
                                            )
 KENNETH GRAYSON                            )


                  PRELIMNARY EXAMINATION / DETENTION HEARING
                          Before Magistrate Lisa Pupo Lenihan


               PARTY                                                     COUNSEL

        United States of America                                          Soo Song


           Kenneth Grayson                  Defendant                 Stanley Greenfield


Date:       January 28, 2021, at 10:00 AM
Court Reporter:        Karen Earley


          The Defendant consents to proceeding via video. Counsel informs the Court the
Defendant is waiving his Identity Hearing. A waiver form is executed. FBI Special Agent Mark
Brundage is sworn and testifies. Defense counsel calls no witnesses. The Court finds probable
cause exists to support all five charges. An appropriate order will be entered. Argument on
detention is made. The Court orders the Defendant released on a $25,000 unsecured bond. The
conditions of release are outlined in open court. The government asks for a stay so the U.S.
Attorney in the District of Columbia might file an appeal. The Court agrees and stays the
execution of the release order until January 29, 2021 at 5:00 PM. Should no appeal be filed, the
Defendant will be released. The Defendant is sworn to the conditions.
